Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant’s election of Group II, claims 5-8 without traverse in the reply filed on 9/3/2021 is acknowledged.  The restriction requirement is hereby made final.

Claims 5-8 have been examined.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim language in the following claims is not clearly understood:
As per claim 7, line 3, it is unclear what is meant by CRM, DMP, DPI (i.e., please expand on abbreviation)  For interpretation purpose, CRM, DMP, DPI are interpreted as customer relationship management, data management platform, deep packet inspection respectively.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Martin et al, U.S. 2015/0043430 (hereinafter Garcia) in view of Das, U.S. 2022/0051294 (hereinafter Das).
As per claim 5, Garcia teaches the invention substantially as claimed for matching and collecting user data and/or user device data within a current Internet access session of a user, the method used with an operator device or a provider device for an application system ([3][54]-[64][93][94]), the method comprising:
receiving a source IP address and a source user device port and a corresponding translated IP address and a translated port of the operator or the provider from the operator device or the provider device carrying out network address translation (NAT) if it corresponds to preset settings ([59][9]-[14], e.g., receiving binding of public/NAT address and port and internal address and port by SIS based on settings of SIS),
receiving a query for reception of the user data and/or the user device data from the user notification system, the query containing the translated IP address and the translated port of the operator or the provider ([27][9]-[14][50][51], e.g., application server queries/requests for subscriber ID, the query/request containing the IP address and port of NAT/proxy, etc.), and
if the source IP address and the source user device port are not previously received from the NAT service according to the preset settings, directing a query to the NAT service and receiving the source IP address and the source user device port from the NAT service based on the translated IP address and the translated port of the operator or the provider matched therewith ([12][28][31]-[33][50][51][53][59][83], e.g., internal source address and port from the NAT is not previously stored/received by the SIS and querying/requesting the internal source address and port that are necessary in order for the SIS to use the internal source address and port to interact with SINs to obtain associated subscriber ID and other data associated with the subscriber ID),
matching the user data and/or the user device data from all available sources, including but not limited to operator or provider databases, using the received source IP address and the received source user device port ([2][14][36][52][53][61][62][107], e.g., matching subscriber ID/ other data corresponding to the subscriber ID, charging, revenue sharing, service data for the user/subscriber ID from nodes of the IP-CAN using the internal source address and port),
collecting the matched user data and/or the user device data from said available sources ([28][29][50][52][63][64][107], e.g., collecting/obtaining subscriber ID and other data corresponding to the subscriber ID, charging, revenue sharing, service data), and 
directing the collected matched user data and/or the user device data to the application system ([2][29][30][50][52][63][64][107], e.g., directing the obtained subscriber ID and other data corresponding to the subscriber ID, charging, revenue sharing, service data for the subscriber ID to the application system).

Although Garcia teaches an application server/system, however, Garcia does not specifically teach a user notification system.  Das teaches a user notification system that generates informational messages in real time [13][16][49]; and directing the collected matched user data and/or the user device data to the user notification system ([32][38]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to incorporate Das’s teaching into Garcia’s system in order to allow Garcia’s system
to provide targeted advertisements based on user data.

As per claim 6, Garcia and Das teach the invention substantially as claimed in claim 5.  Although Garcia teaches determining a unique user identifier (UID) and data corresponding to the UID based on the received source IP address and the source user device port ([52][2][107], e.g., determining subscriber ID and other data corresponding to the subscriber ID (e.g., IMPU, IMSI, ACR, etc.) based on internal IP address and port), and collecting the matched user data and/or the user device data using the unique user identifier (UID) (e.g., collecting charging, revenue sharing, service data for a subscriber/user using UID), however, Garcia does not specifically teach collecting the matched user data and/or the user device data using the unique user identifier (UID) and the data corresponding to the UID.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include collecting/obtaining user data/user device data using both UID and the data corresponding to the UID because by doing so it would allow additional information to be used for obtaining user data/user device data, thus improving the targeted services/advertisement to be provided to the user in Garcia and Das’s system.
 
As per claim 7, Garcia and Das teach the invention substantially as claimed in claim 5.  Although Garcia and Das teach wherein the available data sources include various means and enterprise information systems (EIS) (Garcia, [85]), including but not limited to: browsers (Das, [36]), mobile and desktop applications (Das, [21][24][58]), CRM (Das, [36][55]), DMP (Das, [50]), however, Garcia and Das do not teach other data source including download managers and DPI.  The concept of data managers and DPI as data source are known and accepted in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include any type of data source including download managers and DPI into Garcia and Das’s system because by doing so it would allow additional sources of user data and /or user device data to the obtained for improve targeted services/advertisement in Garcia’s and Das’s system. 

As per claim 8, it is rejected for the same reason as set forth in claim 5 above.   (see Garcia [1], a computer readable media medium having stored thereon instructions to implement the method is inherently comprised in an apparatus of Garcia).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454